Stephens, R. J.
The Supreme Court on certiorari having reversed the judgment of this court affirming the judgment of the superior court in American Mutual Liability Ins. Co. v. Curry, 56 Ga. App. 855 (194 S. E. 233), and it being necessary to put this judgment into effect that the judgment of the superior court in that case be reversed, it is hereby ordered that the judgment of affirmance heretofore rendered be vacated, and that the judgment of the superior court be

Reversed.


Sutton and Felton, JJ., concur.

Neely, Marshall & Greene, for plaintiffs in error.
J. M. Hancock, Thomas A. Jacobs Jr., contra.